PER CURIAM.
At McQuay’s probation revocation hearing on December 3, 1981, the trial judge orally revoked his probation in Case No. 81-3939 and sentenced him to two and a half years in prison. However, the judgment and sentence reflect revocation in Case No. 81-3938 as well as Case No. 81— 3939. We affirm the revocation as it relates to Case No. 81-3939 because McQuay voluntarily pled nolo contendere to the charge in that case. With respect to Case No. 81-3938, we reverse because a review of the record indicates that McQuay never entered a plea to the charge in that case. It is so ordered.
DANAHY, A.C.J., SCHOONOVER, J., and CLINTON A. CURTIS, Associate Judge, concur.